UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6640



MICHAEL F. DEHONEY,

                                              Plaintiff - Appellant,

          versus


MICHAEL MOORE, South Carolina Department of
Corrections   Director;  CHARLIE  J. CEPAK,
Warden; WILLIAM R. DAVIS, Warden,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. William B. Traxler, Jr., District
Judge. (CA-96-1356-4-21BE)


Submitted:   September 30, 1998           Decided:   October 15, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael F. Dehoney, Appellant Pro Se.     Larry Cleveland Batson,
Robert Eric Petersen, William Ansel Collins, Jr., Byron Ronald
Roberts, SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael F. Dehoney appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint. We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Dehoney v. Moore, No. CA-96-1356-4-21BE (D.S.C. March 26, 1998). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2